DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejection of claims 1, 11 and 14 with references Rogers and Qian, Applicant argues that the cited portions of Qian does not remedy the deficiencies of Rogers (i.e. the use of a universal phoneme set) as it merely provides for the use of an International Phonetic Alphabet (IPA) that is an international phonetic symbol set, and further that that Qian does not disclose “the universal phoneme set includes at least phonemes common to a plurality of languages including the second language” and as such, argues that the combination of the references fail to disclose limitations “processing the secondary portion of the natural language textual data stream to determine a second set of phonemes in a universal phoneme set that corresponds to the secondary language portion, wherein the universal phoneme set includes at least phonemes common to a plurality of languages, including the secondary language and an additional secondary language” as required by the claims (Amendment, pg. 9, fourth para. – pg. 12, second para.). 
 Examiner respectfully disagrees. Rogers discloses “processing the secondary portion of the natural language textual data stream to determine a second set of phonemes in a set that corresponds to the secondary language portion” (para. [0014]; para. [0054]-[0055]). What Rogers does not explicitly disclose is the use of a “universal phoneme set” and “wherein the universal phoneme set includes at least phonemes common to a plurality of languages, including the secondary language and an additional secondary language”. Qian discloses 8 consonant and 4 vowels that are shared between English and Mandarin languages in the IPA, where Qian describes phones/phonemes (i.e. the consonants and vowels) in different languages but labeled by the same IPA symbol are considered to be the same (sec. IIA, pg. 1232-1233), corresponding to the limitation “wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the second language”. 
Regarding new claim 15, Applicant argues that Qian describes phones shared by Mandarin and English and as such, does not disclose “wherein each phoneme in the universal phoneme set is distinct from all other phonemes in the universal phoneme set” (Amendment, pg. 9, fourth para. – pg. 12, second para.). Examiner respectfully disagrees because Qian discloses the use of the IPA including symbols that represent phones/phonemes in different languages, where each symbol in the IPA represent phones in different languages (sec. IIA), corresponding to distinct symbols of the IPA that can be common or shared across different languages (see Table 1), and as such, limitation “wherein each phoneme in the universal phoneme set is distinct from all other phonemes in the universal phoneme set”. 
            Applicant’s arguments with respect to claims 1, 11 and 14 and references Rogers and Qian not teaching limitation “wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the secondary language and an additional language” (Amendment, pg. 9, fourth para. – pg. 12, second para.) have been considered but are moot in light of new grounds of rejection with reference Ramani as provided in the rejection below.

Response to Amendment
The prior 35 U.S.C. 112 rejection of claims 2-4, the 101 rejection of claims 11-13 as well as the objection to claim 6 (5/27/21) are hereby withdrawn in light of amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.       Claims 1, 2, 5-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al US PGPUB 2010/0082328 A1 (“Rogers” - IDS) in view     
Per Claim 1, Rogers discloses a method for generating computer generated speech from a natural language textual data stream, the method implemented by one or more processors and comprising:
  receiving a natural language textual data stream to be converted into computer generated speech for rendering to a user via one or more speakers of a computing device, wherein the natural language textual data stream includes a primary portion that is in a primary language assigned to the user, and a secondary language portion that is not in the primary language assigned to the user (Abstract; fig. 2; Such text strings may also originate in one or more native languages and may need to be converted…, para. [0014]; para. [0038]; para. [0051]; certain normalized texts need not need a pronunciation change from one language to another, as indicated by the dotted line arrow bypassing steps 206 and 208.  This may be true for text having a native language that corresponds to the target language…, para. [0055]; para. [0088]); 
determining whether the secondary language portion of the natural language textual data stream is in a secondary language that is not assigned as a familiar language for the user (Such text strings may also originate in one or more native languages and may need to be converted into one or more other target languages that are familiar to certain users…, para. [0014]; para. [0050]-[0052]; para. [0055]); 
processing the primary portion of the natural language textual data stream to determine a first set of phonemes that are assigned to the primary language and that 
processing the secondary portion of the natural language textual data stream to determine a second set of phonemes in a set that corresponds to the secondary language portion (Such text strings may also originate in one or more native languages and may need to be converted…Such conversion may be implemented using tables that map phonemes in one language to another according to a set of predetermined rules …, para. [0014]; This determination may be implemented using a technique that may be referred to as phoneme mapping, which may be used in conjunction with a table look up.  Using this technique, one or more phonemes corresponding to the normalized text may be obtained in the text's native language…, para. [0054]-[0055], mapping table as set including second set of phonemes); 
in response to determining that the secondary language portion is in the secondary language that is not assigned as a familiar language for the user: mapping one or more second phonemes in the determined second set of phonemes, that correspond to the secondary portion and that are not for the primary language, to one or more correlated phonemes in the primary language, wherein mapping the one or more second phonemes to the one or more correlated phonemes is based on defined mappings between phonemes in the set to primary language phonemes (Such text strings may also originate in one or more native languages and may need to be converted…Such conversion may be implemented using tables that map phonemes in one language to another according to a set of predetermined rules …, para. [0014]; This determination may be implemented using a technique that may be referred to as mapping table as set including second set of phonemes);
generating a modified second set of phonemes by replacing the one or more second phonemes, in the determined second set of phonemes, with the correlated phonemes in the primary language (para. [0014]; para. [0054]-[0055]; para. [0101]); 
processing the first set of phonemes and the modified second set of phonemes to generate audio data that mimics a human speaker speaking the first set of phonemes and the modified second set of phonemes (para. [0014]; para. [0088]); and 
causing the audio data to be rendered via the one or more speakers of the computing device (Abstract; para. [0010]; para. [0015], speech playback by player device as implying one or more speakers)
 Rogers does not explicitly disclose the use of a universal phoneme set or wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the second language
However these features are taught by Qian:
a universal phoneme set (TABLE 1; International Phonetic Alphabet (IPA) is an international standard phonetic symbol set for transcribing speech sounds of any spoken language…, pg. 1232, sec. IIA)
wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the second language (International Phonetic Alphabet (IPA) is an international standard phonetic symbol set for transcribing speech sounds of shared phones as common phonemes)
Rogers in view of Qian does not explicitly disclose wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the secondary language and an additional secondary language
However, this feature is taught by Ramani that discloses an IPA phoneme set shared among six languages (sec. 4.1)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of a universal phoneme set by substituting the International Phonetic Alphabet set of Qian with the mapping table of Rogers in arriving at the claimed universal phoneme set, because such substitution would have resulted in obtaining a phoneme sound for any letter of a word in a spoken language (Qian, TABLE 1; pg. 1232, sec. IIA)
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement “wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the secondary language and an additional secondary language”, because such implementation would have resulted in simplifying the task of synthesizing speech for multiple languages (Ramani, Abstract; sec. 7)  
Claim 2, Rogers in view of Qian and Ramani discloses the method of claim 1, 
   Rogers discloses in response to determining that the secondary language portion is not in the secondary language that is not assigned as a familiar language for the user and instead is in an additional secondary language that is assigned as a familiar language for the user: processing the first set of phonemes and the second set of phonemes without mapping the second set of phonemes to phonemes in the primary language (para. [0054]-[0055]); and 
 causing alternate audio data to be rendered via the one or more speakers of the computing device (Abstract; para. [0010]; para. [0015]); para. [0054]-[0055]).
         Per Claim 5, Rogers in view of Qian and Ramani discloses the method of claim 1,
    Rogers discloses wherein a remote computing system provides the natural language textual data stream and provides, with the natural language textual data stream, an indication that the secondary language portion is not in the primary language (fig. 1; fig. 2; para. [0055]; para. [0066]; para. [0068]; para. [0088]). 
Per Claim 6, Rogers in view of Qian and Ramani discloses the method of claim 1, 
  Rogers discloses determining that the secondary language portion of the natural language textual data stream is not in the primary language, wherein determining that the secondary language portion is not in the primary language comprises: determining that one or more secondary words in the natural language textual data stream are not in a primary language lexicon for with the primary language (para. [0055]; para. [0066]; para. [0068]; para. [0088]).
Claim 7, Rogers in view of Qian and Ramani discloses the method of claim 6, 
   Rogers discloses wherein processing the secondary portion of the natural language textual data stream to determine the second set of phonemes in the set that correspond to the secondary portion comprises: determining that the one or more second words that are not in the primary language lexicon for the primary language, are in an alternate lexicon (para. [0054]; para. [0068]; para. [0073]); para. [0104]); and 
retrieving the second set of phonemes for the secondary language portion in the alternate lexicon (para. [0054]; para. [0068]; para. [0073]); para. [0104]) 
Qian discloses the universal phoneme set (TABLE 1; International Phonetic Alphabet (IPA) is an international standard phonetic symbol set for transcribing speech sounds of any spoken language…, pg. 1232, sec. IIA).
Per Claim 11, Rogers discloses a method for generating computer generated speech from a natural language textual data stream, the method implemented by one or more processors and comprising: 
receiving, at a computing system remote from a client device, a natural language textual data stream to be converted into computer generated speech for rendering to a user via one or more speakers of the client device, wherein the natural language textual data stream includes a primary portion that is in a primary language assigned to the user, and a secondary language portion that is not in the primary language assigned to the user (Abstract; fig. 1; fig. 2; Such text strings may also originate in one or more native languages and may need to be converted…, para. [0014]; para. [0038]; para. [0051]; certain normalized texts need not need a pronunciation change from one 
determining whether the secondary language portion of the natural language textual data stream is in a secondary language that is not assigned as a familiar language for the user (Such text strings may also originate in one or more native languages and may need to be converted into one or more other target languages that are familiar to certain users…, para. [0014]; para. [0050]-[0052]; para. [0055]);  
processing the primary portion of the natural language textual data stream to determine a first set of phonemes that are assigned to the primary language and that correspond to the primary portion (one or more phonemes corresponding to the normalized text may be obtained in the text's native language…, para. [0054]-[0055]);
processing the secondary portion of the natural language textual data stream to determine a second set of phonemes in a set that correspond to the secondary portion (Such text strings may also originate in one or more native languages and may need to be converted…Such conversion may be implemented using tables that map phonemes in one language to another according to a set of predetermined rules …, para. [0014]; This determination may be implemented using a technique that may be referred to as phoneme mapping, which may be used in conjunction with a table look up.  Using this technique, one or more phonemes corresponding to the normalized text may be obtained in the text's native language…, para. [0054]-[0055], mapping table as set including second set of phonemes);
in the determined second set of phonemes, that correspond to the secondary portion and that are not for the primary language, to one or more correlated phonemes in the primary language, wherein mapping the one or more second phonemes to the one or more correlated phonemes is based on defined mappings between phonemes in the set to primary language phonemes (Such text strings may also originate in one or more native languages and may need to be converted…Such conversion may be implemented using tables that map phonemes in one language to another according to a set of predetermined rules …, para. [0014]; This determination may be implemented using a technique that may be referred to as phoneme mapping, which may be used in conjunction with a table look up.  Using this technique, one or more phonemes corresponding to the normalized text may be obtained in the text's native language…, para. [0054]-[0055], mapping table as set including second set of phonemes);
generating a modified second set of phonemes by replacing the one or more second phonemes, in the determined second set of phonemes, with the correlated phonemes in the primary language (para. [0014]; para. [0054]-[0055]; para. [0101]);
processing the first set of phonemes and the modified second set of phonemes to generate audio data that mimics a human speaker speaking the first set of phonemes and the modified second set of phonemes (para. [0014]; para. [0088]) and 
causing the audio data to be rendered via the one or more speakers of the computing device (Abstract; para. [0010]; para. [0015], speech playback by player device as implying one or more speakers)
Rogers does not explicitly disclose the use of a universal phoneme set or wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the second language
However these features are taught by Qian:
a universal phoneme set (TABLE 1; International Phonetic Alphabet (IPA) is an international standard phonetic symbol set for transcribing speech sounds of any spoken language…, pg. 1232, sec. IIA)
wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the second language (International Phonetic Alphabet (IPA) is an international standard phonetic symbol set for transcribing speech sounds of any spoken language…Phones in different languages but labeled by the same IPA symbol are considered here to be the same…For phones between Mandarin and English in the table, we found only eight consonants…and four vowels…that can be shared between the two languages based on their corresponding IPA symbols, sec. IIA, pg. 1232-1233, shared phones as common phonemes)
Rogers in view of Qian does not explicitly disclose wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the secondary language and an additional secondary language
However, this feature is taught by Ramani that discloses an IPA phoneme set shared among six languages (sec. 4.1)

Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement “wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the secondary language and an additional secondary language”, because such implementation would have resulted in simplifying the task of synthesizing speech for multiple languages (Ramani, Abstract; sec. 7)  
Per Claim 12, Rogers in view of Qian and Ramani discloses the method of claim 11, 
     Rogers discloses wherein the natural language textual data stream is generated by the computing system remote from the client device (fig. 1; fig. 2)
Per Claim 13, Rogers in view of Qian and Ramani discloses the method of claim 12,
Rogers discloses wherein the natural language textual data stream is transmitted by the remote client device to the computing system via a network (fig. 1; fig. 2).
Per Claim 14, Rogers discloses a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory 
receiving a natural language textual data stream to be converted into computer generated speech for rendering to a user via one or more speakers of a computing device, wherein the natural language textual data stream includes a primary portion that is in a primary language assigned to the user, and a secondary language portion that is not in the primary language assigned to the user (Abstract; fig. 1; fig. 2; Such text strings may also originate in one or more native languages and may need to be converted…, para. [0014]; para. [0038]; para. [0051]; certain normalized texts need not need a pronunciation change from one language to another, as indicated by the dotted line arrow bypassing steps 206 and 208.  This may be true for text having a native language that corresponds to the target language…, para. [0055]; para. [0088]);
determining whether the secondary language portion of the natural language textual data stream is in a secondary language that is not assigned as a familiar language for the user (Such text strings may also originate in one or more native languages and may need to be converted into one or more other target languages that are familiar to certain users…, para. [0014]; para. [0050]-[0052]; para. [0055]);  
processing the primary portion of the natural language textual data stream to determine a first set of phonemes that are assigned to the primary language and that correspond to the primary portion (one or more phonemes corresponding to the normalized text may be obtained in the text's native language…, para. [0054]-[0055]);
 processing the secondary portion of the natural language textual data stream to determine a second set of phonemes in a set that corresponds to the secondary portion mapping table as set including second set of phonemes);
in response to determining that the secondary language portion is in the secondary language that is not assigned as a familiar language for the user: mapping one or more second phonemes in the determined second set of phonemes, that correspond to the secondary portion and that are not for the primary language, to one or more correlated phonemes in the primary language, wherein mapping the one or more second phonemes to the one or more correlated phonemes is based on defined mappings between phonemes in the set to primary language phonemes (Such text strings may also originate in one or more native languages and may need to be converted…Such conversion may be implemented using tables that map phonemes in one language to another according to a set of predetermined rules …, para. [0014]; This determination may be implemented using a technique that may be referred to as phoneme mapping, which may be used in conjunction with a table look up.  Using this technique, one or more phonemes corresponding to the normalized text may be obtained in the text's native language…, para. [0054]-[0055], mapping table as set including second set of phonemes);
determined second set of phonemes, with the correlated phonemes in the primary language (para. [0014]; para. [0054]-[0055]; para. [0101]);
processing the first set of phonemes and the modified second set of phonemes to generate audio data that mimics a human speaker speaking the first set of phonemes and the modified second set of phonemes (para. [0014]; para. [0088]) and 
causing the audio data to be rendered via the one or more speakers of the computing device (Abstract; para. [0010]; para. [0015], speech playback by player device as implying one or more speakers)
Rogers does not explicitly disclose the use of a universal phoneme set or wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the second language
However these features are taught by Qian:
a universal phoneme set (TABLE 1; International Phonetic Alphabet (IPA) is an international standard phonetic symbol set for transcribing speech sounds of any spoken language…, pg. 1232, sec. IIA)
wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the second language (International Phonetic Alphabet (IPA) is an international standard phonetic symbol set for transcribing speech sounds of any spoken language…Phones in different languages but labeled by the same IPA symbol are considered here to be the same…For phones between Mandarin and English in the table, we found only eight consonants…and four vowels…that can be shared phones as common phonemes)
Rogers in view of Qian does not explicitly disclose wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the secondary language and an additional secondary language
However, this feature is taught by Ramani that discloses an IPA phoneme set shared among six languages (sec. 4.1)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of a universal phoneme set by substituting the International Phonetic Alphabet set of Qian with the mapping table of Rogers in arriving at the claimed universal phoneme set, because such substitution would have resulted in obtaining a phoneme sound for any letter of a word in a spoken language (Qian, TABLE 1; pg. 1232, sec. IIA).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement “wherein the universal phoneme set includes at least phonemes common to a plurality of languages including the secondary language and an additional secondary language”, because such implementation would have resulted in simplifying the task of synthesizing speech for multiple languages (Ramani, Abstract; sec. 7)  
           Per Claim 15, Rogers in view of Qian and Ramani discloses the method of claim 1, 
IPA as including distinct phone symbols).

2.         Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Qian and Ramani as applied to claim 2 above, and further in view of Roberts et al US 8,831,948 B2 (“Roberts”)
Per Claim 3, Rogers in view of Qian and Ramani discloses the method of claim 2,
    Rogers in view of Qian and Ramani does not explicitly disclose wherein the additional secondary language is assigned as a familiar language for the user based on data provided by the computing device or based on data stored in association with an account assigned to the user
    However, this feature is taught by Roberts (col. 5, ln 3-6)
 It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Roberts with the method of Rogers in view of Qian and Ramani in arriving at “wherein the additional secondary language is assigned as a familiar language for the user based on data provided by the computing device or based on data stored in association with an account assigned to the user”, because such combination would have resulted in determining whether to translate content or not (Roberts, col. 5, ln 3-6)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Qian and Ramani as applied to claim 6 above, and further in view of Legat US PGPUB 2014/0222415 A1 (“Legat” - IDS)
Per Claim 8, Rogers in view of Qian and Ramani discloses the method of claim 6, 
   Qian discloses the use of a universal phoneme set (TABLE 1; International Phonetic Alphabet (IPA) is an international standard phonetic symbol set for transcribing speech sounds of any spoken language…, pg. 1232, sec. IIA)
   Rogers in view of Qian does not explicitly disclose wherein processing the secondary portion of the natural language textual data stream to determine the second set of phonemes in the set that correspond to the secondary portion comprises: automatically determining the second set of phonemes using a grapheme to phoneme model
  However, this feature is taught by Legat (para. [0004]-[0005]; para. [0007]; para. [0009]-[0012])
 It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Legat with the method of Rogers in view of Qian and Ramani in arriving at “wherein processing the secondary portion of the natural language textual data stream to determine the second set of phonemes in the set that correspond to the secondary portion comprises: automatically determining the second set of phonemes using a grapheme to phoneme model”, because such combination would have resulted in providing accurate symbol representations for text (Legat, para. [0098]).

4.         Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Qian and Ramani as applied to Claim 1 above, and further in view of Fructuoso et al US PGPUB 2015/0186359 A1 (“Fructuoso”)
Per Claim 4, Rogers in view of Qian and Ramani discloses the method of claim 2, 
  Qian discloses wherein processing the first set of phonemes and the second set of phonemes to generate the alternate audio data comprises processing the first set of phonemes and the second set of phonemes using a trained HMM model trained at least in part based on audio data from a human speaker that is fluent in the primary language and is fluent in the additional secondary language (pg. 1233, sec. III; pg. 1235, sec. B).
 Rogers in view of Qian and Ramani does not explicitly disclose using a neural network model
  However, this feature is taught by Fructuoso (Abstract)
 It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of a neural network model by substituting the neural network model of Fructuoso with the HMM model of Qian in arriving at the claimed model, because such substitution would have resulted in facilitating cross lingual learning and as a matter of design choice (Fructuoso, para. [0003]; para. [0037])
           Per Claim 9, Rogers in view of Qian and Ramani discloses the method of claim 1, 
   Qian disclose wherein processing the first set of phonemes and the modified second set of phonemes to generate audio data that mimics a human speaker speaking 
 Rogers in view of Qian and Ramani does not explicitly disclose using a neural network model
  However, this feature is taught by Fructuoso (Abstract)
 It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of a neural network model by substituting the neural network model of Fructuoso with the HMM model of Qian in arriving at the claimed model, because such substitution would have resulted in facilitating cross lingual learning and as a matter of design choice (Fructuoso, para. [0003]; para. [0037])
Per Claim 10, Rogers in view of Qian, Ramani and Fructuoso discloses the method of claim 9, 
  Qian discloses wherein the HMM model is trained by: training the HMM model based on a plurality of training instances that each includes a corresponding cross-lingual spoken utterance from a multilingual user and corresponding cross-lingual phonemes corresponding to the cross-lingual spoken utterance (pg. 1233, sec. III; pg. 1235, sec. B)
 Fructuoso discloses the use of a neural network model and training a neural network model (Abstract; para. [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references Leddy and Thiel describing the IPA and distinct sounds/phones/phonemes (PTO 892 form)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658